In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00370-CV
                  ___________________________

       CRAIG M. WATKINS AND TANYA WATKINS, Appellants

                                  V.

CITY OF FORT WORTH, TARRANT COUNTY, FORT WORTH INDEPENDENT
 SCHOOL DISTRICT, TARRANT COUNTY HOSPITAL DISTRICT, TARRANT
    REGIONAL WATER DISTRICT AND TARRANT COUNTY COLLEGE
                      DISTRICT, Appellees


               On Appeal from the 153rd District Court
                       Tarrant County, Texas
                  Trial Court No. 153-D04399-15


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellees’ Motion to Dismiss Appeal for Want of

Prosecution.” We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: February 28, 2019




                                           2